Per Curiam.

Upon a full review of the matter, this court finds that petitioner possesses the necessary qualifications for readmission to the practice of law in Ohio. Petitioner’s prior difficulties which resulted in his suspension were the result of his physical difficulties rather than any active misconduct. Petitioner’s conscientious efforts to maintain his legal expertise have convinced this court that he possesses the mental, educational and moral qualifications required for readmission to the practice of law.
Therefore, Melvin J. Stinchfield’s petition for reinstatement is granted and his indefinite suspension is removed.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.